          Case 2:20-cv-00030-SMJ   ECF No. 50   filed 09/10/21   PageID.178 Page 1 of 2



                                                                              FILED IN THE
1                                                                         U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON



2                                                                    Sep 10, 2021
                                                                         SEAN F. MCAVOY, CLERK

3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     JACLYN MURPHY,                              No. 2:20-cv-00030-SMJ
5
                                Plaintiff,
6                                                ORDER DISMISSING CASE
                   v.
7
     AUTOMATED ACCOUNTS INC.,
8
                                Defendant.
9

10           On September 10, 2021, the parties filed a stipulated dismissal, ECF No. 49.

11   Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),

12   IT IS HEREBY ORDERED:

13           1.    The parties’ Stipulated Motion and Order to Dismiss Case with

14                 Prejudice, ECF No. 49, is GRANTED.

15           2.    All claims are DISMISSED WITH PREJUDICE, with all parties to

16                 bear their own costs and attorney fees.

17           3.    All pending motions are DENIED AS MOOT.

18           4.    All hearings and other deadlines are STRICKEN.

19   //

20   //




     ORDER DISMISSING CASE – 1
       Case 2:20-cv-00030-SMJ     ECF No. 50   filed 09/10/21   PageID.179 Page 2 of 2




1          5.     The Clerk’s Office is directed to CLOSE this file.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel.

4          DATED this 10th day of September 2021.

5
                        _________________________
6                       SALVADOR MENDOZA, JR.
                        United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
